DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 15, 16, 19, 20, 21 & 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub no. 2015/0048408 A1) in view Park (US Pub no. 2015/0001573 A1) of in view of Lee (WO 2016167625 A2)
Regarding claim 1, Nam et al  discloses a light-emitting element package (fig. 4-fig. 7) comprising: a body (metal substrate)including a cavity(400)[0042-0043]; a light-emitting element (600)disposed on a bottom surface of the cavity (400)[0044]; and a light-transmitting member (700)disposed in an upper portion of the cavity(400) [0049],
wherein the body (metal substrate)includes: a lower body including the bottom surface of the cavity(400); an upper body (300)including a lateral surface of the cavity(400); and a first insulating layer (210)disposed between the lower body(metal substrate) and the upper body(300)[0040], the lower body(300) includes:  a first conductive body(120); and a second conductive body(130)  disposed to be insulated from the first conductive body(120)[0044].
	Nam et al fails to teach a first conductive type semiconductor layer, a second conductive type semiconductor layer, and an active layer disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer; the first conductive type semiconductor layer is electrically connected to the first conductive body, the second conductive type semiconductor layer is electrically connected to the second conductive body, wherein the lower body includes a first insulating portion disposed in a lower surface groove formed in a lower surface of the lower body, and wherein a second insulating layer is disposed between the first conductive body and the second conductive body and connects with the first insulating portion
Park et al discloses a light emitting device package comprising a light emitting device comprising including a first conductive type semiconductor layer(133), a second conductive type semiconductor layer(135), and an active layer(134) disposed between the first conductive type semiconductor layer (133)and the first conductive type semiconductor layer (133)is electrically connected to the first conductive body (110a), the second conductive type semiconductor layer (135) is electrically connected to the second conductive body (110b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nam et al with the teachings of Park et al in order to transmit and receive signals by converting electrical signals into visible light using properties of compound semiconductors.
Nam et al in view of Park et al discloses al the claim limitations above except for wherein the lower body includes a first insulating portion disposed in a lower surface groove formed in a lower surface of the lower body, and wherein a second insulating layer is disposed between the first conductive body and the second conductive body and connects with the first insulating portion.
However, Lee et al discloses a LED package structure wherein a metal PCB (10D) includes a first insulating portion (part of 146)disposed in a lower surface groove(30/130) formed in a lower surface of the metal pcb(10D), and wherein a second insulating layer (42)is disposed between the first conductive body(22) and the second conductive body (24)and connects with the first insulating portion(part of 146) (pp 7, para 3, lines 1-13).It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Nam et al & Park et al with the teachings of Lee et al to further dissipate heat.
Regarding claim 2, Nam et al discloses a height from a lower surface of the lower body(metal substrate) to the bottom surface of the cavity(400) is smaller than a height from the lower surface of the lower body to a lower surface of the first insulating layer(210) ( see fig 7) and wherein the  height from the lower surface of the lower body (100/100’)to the bottom surface of the cavity(400) to the height from the lower surface of the lower body (100/100’)to the lower surface of the first insulating layer (210) (as shown in fig. 6)but fails to teach a ratio of the height from the lower surface of the lower body to the bottom surface of the cavity to the height from the lower surface of the lower body to the lower surface of the first insulating layer ranges from 1.09:1 to 1.72:1. Applicant has not disclosed that having the height ratio solves any stated problem or is for any particular purpose.  Moreover, it appears that the height from the lower surface of the lower body (100/100’)to the lower surface of the first insulating layer (210)of Nam et al. or applicant's invention, would perform equally well with a height ratio of any range.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  One of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize variables to achieve desired scaling of the device.
Regarding claim 3, Nam et al discloses wherein: each of the first conductive body (120)and the second conductive body (130) includes a side wall (top surface of metal substrate) protruding toward an upper body (300) (fig. 6); the first insulating layer (210) is disposed on the side wall (top surface of metal substrate). 

Regarding claim 11, Nam et al discloses wherein: an inner surface of the side wall (top surface of metal substrate) is coplanarly connected to an inner surface of the first insulating layer (210) fig. 6; and an inner surface of the first insulating layer(210) is coplanarly connected to an inner surface  of the upper body (300) fig. 6. 
 Regarding clam 15, Lee et al discloses wherein the lower surface groove includes: a first groove(30) formed in the first conductive body (22)and disposed in a corner at which a lower surface of the first conductive body(22) is connected to a surface thereof facing the second conductive body(24); and a second groove(130) formed in the second conductive body (24) and disposed in a corner at which a lower surface of the second conductive body(24) is connected to a surface thereof facing the first conductive body(22)(pp 7, para 3, lines 1-13).
Regarding claim 16, Lee et al discloses wherein the first insulating portion(part of 146) is disposed in the first groove (30)and the second groove(130) (pp 7, para 3, lines 1-13.
Regarding claim 19, Park et al discloses further comprising a sub-mount (140) disposed between the bottom surface of the cavity (112a) and the light-emitting element (130) fig. 4). 
Regarding 20, Park et al discloses wherein: the sub-mount  (140)includes a first pad (144a)  and a second pad (144b); a first electrode(136a) of the light-emitting element (130) is electrically connected to the first pad (144a); and a second electrode(136b) of the light-emitting element(130) is electrically connected to the second pad (144b) fig. 5)[0073-0074]
Regarding claim 21, Park et al discloses wherein: the first pad(144a) is electrically connected to the first conductive body(110a) through a wire (170a); and the second pad (144b)is electrically connected to the second conductive body (100b)through a wire (170b) fig. 4/fig.5.
Regarding claim 24, Nam et al discloses wherein the upper body (300)  is conductive[0036]. 
Regarding claim 25, Park et al discloses wherein the light- emitting element (130) emits ultraviolet light [0055]. 
Regarding claim 26, Nam et al discloses a light-emitting element package (fig. 4- fig. 7)comprising: a body(metal substrate) including a cavity (400)[0042-0043]; a light-emitting element (600)disposed on a bottom surface of the cavity (400)[0044]; and a light-transmitting member(700) disposed in an upper portion of the cavity(400)[0049], wherein the body (metal substrate)includes: a conductive lower body (metal substrate )including a bottom surface of the cavity(400); a conductive upper body (300)including a lateral surface of the cavity(400)[0040]; and a first insulating layer (210)disposed between the conductive lower body (metal substrate)and the conductive upper body(300)[0043], the conductive lower body (metal substrate)includes: a first conductive body(120), and a second conductive body (130) disposed and insulated from the first conductive body(120) [0046], 
Nam et al fails to teach including a first conductive type semiconductor layer, a second conductive type semiconductor layer, and an active layer disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer the first conductive type semiconductor layer is electrically connected to the first conductive body, the second conductive type semiconductor layer is electrically connected to the second conductive body, wherein the conductive lower body includes a first insulating portion disposed in a lower
surface groove formed in a lower surface of the conductive lower body, and wherein a second insulating layer is disposed between the first conductive body and the second conductive body and connects with the first insulating portion.

Park et al discloses a light emitting device package comprising a light emitting device comprising including a first conductive type semiconductor layer(133), a second conductive type semiconductor layer(135), and an active layer(134) disposed between the first conductive type semiconductor layer (133)and the first conductive type semiconductor layer (133)is electrically connected to the first conductive body (110a), the second conductive type semiconductor layer (135) is electrically connected to the second conductive body (110b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nam et al with the teachings of Park et al in order to transmit and receive signals by converting electrical signals into visible light using properties of compound semiconductors.
Nam et al in view of Park et al discloses al the claim limitations above except for wherein the conductive lower body includes a first insulating portion disposed in a lower
surface groove formed in a lower surface of the conductive lower body, and wherein a second insulating layer is disposed between the first conductive body and the second conductive body and connects with the first insulating portion.
However, Lee et al discloses a LED package structure wherein a metal PCB (10D) includes a first insulating portion (146)disposed in a lower surface groove(30/130) formed in a lower surface of the metal PCB(10D), and wherein a second insulating layer (42)is disposed between the first conductive body(22) and the second conductive body (24)and connects with the first insulating portion(146) (pp 7, para 3, lines 1-13).It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Nam et al & Park et al with the teachings of Lee et al to further dissipate heat.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub no. 2015/0048408 A1) in view of Park (US Pub no. 2015/0001573 A1) & Lee (WO 2016167625 A2) as applied to claim 12 and further in view of Ahn (US Pub no. 2019/0319178 A1)
Regarding claim 13,Nam et al as modified by Park et al & Lee et al discloses all the claim  limitations of claim 12 and wherein each of the first conductive body (120) and the second conductive body (130)contains aluminum (Al) (Nam et al [0038][0044]- elements 120 and 130 are made of metal substrate), and Lee et al teaches a second insulating layer (146)but fails to teach the second insulating layer contains polyimide (PI). 
However, Ahn et al discloses a metal substrate (102) vertically insulated by a vertical insulating layer (103) comprising polyimide[0044-0045].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Nam et al , Park et al & Lee et al  with the teachings of Ahn et al since using polyimide is one of finite materials that is conventional to providing insulation [0045] since a person of ordinary skill has good reason to purse the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub no. 2015/0048408 A1) in view of Park (US Pub no. 2015/0001573 A1) & Lee (WO 2016167625 A2) as applied to claim1 and further in view of Ahn (US Pub no. 2019/0097090 A1).
Regarding claim 14, Nam et al as modified by Park et al & Lee et al  discloses all the claim limitations of claim 1 but fails to teach wherein the upper body includes a stepped portion in which the light-transmitting member is disposed. 
However, in the same endeavor, Ahn et al discloses an upper body (150) includes a stepped portion in which a light-transmitting member (240) is disposed fig. 5[0079].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Nam et al, Park et al & Lee et al  with the teachings of Ahn to protect and minimize optical loss.

Claims 17, 18, 22, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub no. 2015/0048408 A1) in view of Park (US Pub no. 2015/0001573 A1) & Lee (WO 2016167625 A2) as applied to claims 1 & claim 16 and further in view of Ahn ( US Pub no 2015/0243864 A1).

Regarding claim 17, Nam et al as modified by Park and Lee et al   discloses all the claim limitations of claim 16 but fails to teach wherein: the first conductive body includes a third groove disposed in a corner at which the lower surface of the first conductive body is connected to an outer surface thereof; and the second conductive body includes a fourth groove disposed m a corner at which the lower surface of the second conductive body is connected to an outer surface thereof.

However, Ahn et al discloses the first conductive body (left of the device substrate 120)includes a groove (130) disposed in a corner at which the lower surface of the first conductive body (left of the device substrate 120)is connected to an outer surface thereof; and the second conductive body(right of the device substrate 120) includes a groove (130) disposed in a corner at which the lower surface of the second conductive body (right of the device substrate 120)is connected to an outer surface thereof.[0044] fig. 4b/4d.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Nam et al , Park et al, & Lee et al with the teachings of Ahn et al such that a third and fourth groove results to prevent the generation of burrs during a separation process.
Regarding claim 18,  Ahn et al discloses  wherein the lower body further includes a second insulating portion (140)disposed in the third groove and the fourth groove (130)( fig. 4c-4d). 
Regarding claim 22, Nam et al as modified by Park and Lee et al   discloses all the claim limitations of claim 1 but fails to teach wherein: each of a pair of outer surfaces opposite to each other of the body includes a fifth groove; and the fifth groove is connected to both ends of the second insulating portion in contact with the lower surface of the first conductive body and connected to both ends of the second insulating
portion in contact with the lower surface of the second conductive body. 
Ahn et al discloses wherein: each of a pair of outer surfaces opposite to each other of the body includes a groove(130); and the groove(130) is connected to both ends of the second insulating portion(140) in contact with the lower surface of the first conductive body(120) and connected to both ends of the second insulating portion in contact with the lower surface of the second conductive body (120)(fig. 4c/fig. 4b-  grooves are formed adjacent to one another at each corner). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Nam et al , Park et al, & Lee et al with the teachings of Ahn et al such that a fifth groove results to prevent the generation of burrs during a separation process.

Regarding claim 23, Ahn et al discloses wherein: the second insulating portion (140) includes a second-first insulating portion disposed in the third groove (130)and a second-second insulating portion (140)disposed in the fourth groove (130); and the fifth groove is disposed between an end portion of the second-first insulating portion (140)and an end portion of the second-second insulating portion (140) fig 4b/fig. 4c grooves are formed adjacent to one another at each corner).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US Pub no 2019/0097090 A1) in view of Park (US Pub no. 2015/0001573 A1) in view of Lee (WO 2016167625 A2)
Regarding claim 27, Ahn et al discloses  A light-emitting element package (200)(fig. 5)comprising: a sealing member(160) in contact a lateral surface of the light-emitting element package(200), wherein the light-emitting element package(200) includes: a body (110/120/150)including a cavity(140); a light-emitting element (220)disposed on a bottom surface of the cavity(140) ; and a light-transmitting member (240)disposed in an upper portion of the cavity(140), the body (110/120/150)includes: a lower body(110/120) including the bottom surface(210) of the cavity(140); an upper body (150)including a lateral surface(141) of the cavity(140); and a first insulating layer(151) disposed between the lower body(110/120) and the upper body((150), the lower body(110/120) includes: a first conductive body(110); and a second conductive body (120)disposed and insulated from the first conductive body(110) (insulated by way of 130) , a height from a lower surface of the lower body (110/120)to the bottom surface (210)of the cavity (140)is smaller than a height from the lower surface of the lower body(110/120) to a lower surface of the first insulating layer(151), and a height from the lower surface of the body to  an upper end of a surface of the sealing member (160)in contact with the body (110/120/150)is greater than a height from the lower surface of the body to a lower surface of the first insulating layer (151)and is smaller than a height from the lower surface of the body  to an upper surface of the upper body(150).   

However, Ahn et a fails to teach a substrate; a light-emitting element package mounted on the substrate; and the sealing member in contact with an upper surface of the substrate; the light emitting element including a first conductive type semiconductor layer, a second conductive type semiconductor layer, and an active layer disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer, the first conductive type semiconductor layer is electrically connected to the first conductive body, the second conductive type semiconductor layer is electrically connected to the second conductive body; and 
a height from the upper surface of the substrate to an upper end of a surface of the sealing member in contact with the body is greater than a height from the upper surface of the substrate to a lower surface of the first insulating layer and is smaller than a height from the upper surface of the substrate to an upper surface of the upper 10New National Stage Patent ApplicationDocket No. DANA-0206 body, wherein the lower body includes a first insulating portion disposed in a lower surface
groove formed in a lower surface of the lower body, and wherein a second insulating layer is disposed between the first conductive body and the second conductive body and connects with the first insulating portion.
However, Park et al discloses a substrate(512); a light-emitting element package(100) mounted on the substrate (442) fig. 12[0131];  where the light-emitting element package (100)includes: a body (110)including a cavity(112) [0056]; a light-emitting element (130)(fig. 4/fig. 5)disposed on a bottom surface of the cavity (112)and including a first conductive type semiconductor layer(133), a second conductive type semiconductor layer (135), and an active layer (134)disposed between the first conductive type semiconductor layer (133)and the second conductive type semiconductor layer (135)[0065] fig. 5;  the first conductive type semiconductor layer (133)is electrically connected to the first conductive body(110a), the second conductive type semiconductor layer(135) is electrically connected to the second conductive body(110b) (fig. 4/fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ahn et al with the teachings of Park et al such that the light-emitting element package mounted on the substrate; and the sealing member in contact with an upper surface of the substrate; the light emitting element including a first conductive type semiconductor layer, a second conductive type semiconductor layer, and an active layer disposed between the first conductive type semiconductor layer and the second conductive type semiconductor layer, the first conductive type semiconductor layer is electrically connected to the first conductive body, the second conductive type semiconductor layer is electrically connected to the second conductive body; and  a height from the upper surface of the substrate to an upper end of a surface of the sealing member in contact with the body is greater than a height from the upper surface of the substrate to a lower surface of the first insulating layer and is smaller than a height from the upper surface of the substrate to an upper surface of the upper 10New National Stage Patent ApplicationDocket No. DANA-0206 body results to fabricate a lighting system that is capable of providing UV light.
Ahn et al in view of Park et al discloses all the claim limitations above but fails to teach wherein the lower body includes a first insulating portion disposed in a lower surface groove formed in a lower surface of the lower body, and wherein a second insulating layer is disposed between the first conductive body and the second conductive body and connects with the first insulating portion.
However, Lee et al discloses a LED package structure wherein a metal PCB (10D) includes a first insulating portion (part of 146)disposed in a lower surface groove(30/130) formed in a lower surface of the metal pcb(10D), and wherein a second insulating layer (42)is disposed between the first conductive body(22) and the second conductive body (24)and connects with the first insulating portion(part of 146) (pp 7, para 3, lines 1-13.It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Ahn et al & Park et al with the teachings of Lee et al to further dissipate heat.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 11, & 13-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813